Citation Nr: 1543633	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for residuals of a left-side rib injury.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of (1) entitlement to service connection for a left elbow disorder; (2) entitlement to service connection for a left shoulder disorder; (3) entitlement to service connection for residuals of a left-side rib injury; (4) entitlement to service connection for a low back disorder; and (5) entitlement to service connection for a cervical spine disorder are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's tinnitus is not related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The RO's January 2009 and April 2009 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue of entitlement to service connection for tinnitus on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In April 2010, the Veteran was provided with a VA examination to assess the nature of his claimed tinnitus.  The VA examiner reviewed the claims file and performed a comprehensive diagnostic evaluation of the Veteran's tinnitus.  Thereafter, the VA examiner reported the examination findings and provided a medical opinion with supporting rationale for the conclusions reached.  The Veteran has not claimed that this examination was inadequate.  Accordingly, the Board finds that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    
 
There is no indication in the record that additional evidence relevant to the issue being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Entitlement to Service Connection

The Veteran is seeking entitlement to service connection for tinnitus which he attributes to loud noise exposure while on active duty.  

Service connection may be established for a disability resulting from an injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).    

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In various statements and testimony provided throughout the appeal period, the Veteran asserted that his inservice job duties involved driving a truck and hauling basic trainees to and from the firing range.  He claimed that he was around live gunfire "all day" every day for three months.  He also claimed that he was exposed to loud truck engines, loud heavy equipment, loud air compressors, and loud exhaust noise from the trucks he drove and maintained on a daily basis.  The Veteran indicated that he was not issued hearing protection while on active duty.  He also stated that he remembers having ringing in his ears "ever since [he] got out of the service . . . but [that] it's gotten worse over the period of time" and that he continues to experience a high-pitched ringing/buzzing in both ears that comes and goes. 

As an initial matter, the Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  Moreover, the Veteran's September 1971 separation examination noted that his ears were normal, and he denied having any ear problems on the medical history report completed contemporaneous to his separation from service.  Notwithstanding the foregoing, the Veteran's report of separation, Form DD 214, confirms that he was a Light Vehicle/Truck Driver and that he was awarded a Sharpshooter (rifle) badge while on active duty.  Therefore, the Board finds that the Veteran was exposed to loud noise during his military service.

The Veteran's post-service VA treatment records show that the Veteran complained of tinnitus during a VA audiology consultation in March 2010.  
  
In April 2010, the Veteran underwent a VA audiological examination.  During that evaluation, the Veteran reported that he drove trucks, buses, forklifts, and jeeps while on active duty and that he was exposed to loud noise from the vehicles on a daily basis.  He also reported that he first noticed his tinnitus, described as a high-pitched ringing, about 10 years previously.  After reviewing the claims file and examining the Veteran, the VA examiner opined that the Veteran's reported tinnitus was not "at least as likely as not" due to or aggravated by events encountered during time served in the military."  The examiner stated that the current audiogram did not show typical noise exposure pattern and that the Veteran had reported that he first noticed tinnitus 10 years previously.

The Veteran also presented for private audiological treatment in October 2012 and November 2012.  During these evaluations, he complained of tinnitus in both ears.  The private audiologist who conducted these evaluations observed that the Veteran had bilateral tinnitus, with the ringing worse in his left ear than his right ear.  The private audiologist also noted that the Veteran had a history exposure to artillery or other military noise for several years and that the Veteran's tinnitus was likely due to nonservice-connected bilateral sensorineural hearing loss.  
At his May 2015 hearing before the Board, the Veteran testified that he was officially diagnosed with tinnitus ten years ago by VA and private audiologists.  He also stated, however, that he had noticed ringing in his ears ever since he was discharged from military service.  

The Board acknowledges that the Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); see also Jandreau, 492 F.3d at 1377.  Nevertheless, the Veteran's contentions that he has had tinnitus since his military service are not consistent with the remaining evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The Veteran's service treatment records are silent as to any complaints or treatment for tinnitus during service.  The Veteran's September 1971 separation examination noted that his ears were normal, and he denied having any ear problems on the medical history report completed contemporaneous to his separation from service.  Following his discharge from the service, the first evidence of any kind referencing tinnitus was not shown until the Veteran complained of tinnitus during his VA audiology consultation in March 2010, which was approximately 39 years after the Veteran's separation from service.  At the VA examination in April 2010, the Veteran reported that he first noticed his tinnitus, described as a high-pitched ringing, about 10 years ago.  The April 2010 VA examiner noted that the current audiogram did not show typical noise exposure pattern and that the Veteran had reported that he first noticed tinnitus 10 years previously.  

Because of the absence of a notation of tinnitus on his service treatment records; the absence of any post-service medical treatment for tinnitus for more than 39 years after his discharge from the service; the Veteran's inconsistent statements regarding when he first noticed tinnitus; and the April 2010 VA examiner's opinion that the Veteran's tinnitus was not "at least as likely as not" due to or aggravated by events encountered during time served in the military, the preponderance of the evidence is against the Veteran's claim.  Accordingly, service connection for tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his remaining claims on appeal. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Additional Medical Records

The record reflects that the Veteran receives ongoing treatment for his disabilities on appeal.  The most recent private treatment reports are from 2012.  Likewise, the most recent VA treatment reports are from 2010.

At his May 2015 hearing before the Board, the Veteran testified that he continued to work as a truck driver after he separated from the Army.  Although the Veteran could not recall when he was first evaluated by the Department of Transportation, he indicated that he was provided physical examinations every two years in connection with maintaining his truck driver's license.

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As updated records of any treatment the Veteran receives for such disabilities may be pertinent to the claims on appeal, they must be sought.  Thus, with the assistance of the Veteran, the RO must attempt to obtain and associate with the evidence of record copies of all available VA treatment records since 2010 and all available private treatment records since 2012, including any Department of Transportation physical examination records conducted pursuant to his post-service employment as a truck driver.

B.  Additional VA Examinations 

The Veteran is seeking entitlement to service connection for a left elbow disorder, a left shoulder disorder, residuals of a left-side rib injury, a low back disorder, and a neck disorder.  He claims that he has multiple disorders resulting from an injury he sustained when he fell from the top of a fuel tanker while on active duty in October 1970.

The Veteran's service treatment records reflect that he injured his left arm and elbow in October 1970.  X-rays taken during the Veteran's subsequent evaluation revealed effusion over the left elbow and traumatic olecranon bursitis.

The Veteran filed his present claim for service connection in September 2008.  In an April 2009 statement, the Veteran indicated that his fall from the top of a fuel tanker while on active duty caused him to hit his left elbow and left side ribs, jam his left elbow into his left shoulder which resulted in chronic pain in the shoulder joint area, and injure his lower back when he finally hit the asphalt below. 

In June 2009, the Veteran presented for private treatment with his private physician, J. J., M.D.  He reported that he slipped off of a fuel tanker in 1970 and sustained contusions of his left side ribs, left elbow, and left shoulder.  He also reported that he continued to experience problems associate with his left anterolateral ribs, left elbow, and left shoulder.  X-rays were taken during this evaluation.  These x-rays showed that the Veteran had severe degenerative joint disease at the left shoulder acromioclavicular joint and mild degenerative joint disease at the left glenohumeral joint.  A type II acromion was seen on the x-ray, as well as sclerotic changes at the greater tuberosity of the humerus.  These x-rays also showed old healed rib fractures at the anterolateral left rib number 6 and 7, and osteoarthrosis affecting the spine and extremities.  Based on x-rays of the Veteran's left elbow, Dr. J. provided a diagnostic impression of "left olecranon spur with mild degenerative joint disease at the ulnohumeral articulation."  However, Dr. J. also noted the Veteran's report that he "apparently did not complain much of the problem and since forth has been having recent issues concerning the left side of his upper extremity, shoulder, elbow, and also at the ribs."   

In November 2009, the Veteran presented for a VA joints examination.  During the examination, the Veteran reported no complaints with respect to his left elbow.  After reviewing the Veteran's medical history, including his service treatment and post-service private treatment records, the VA examiner observed that inservice x-rays pertaining to the Veteran's reported October 1970 accident were restricted to his left elbow, and as a result, there was no evidence indicating that he incurred left shoulder or left side rib injuries at that point.  The examiner did not provide any diagnostic findings regarding the Veteran's low back, and the examiner did not provide a medical opinion addressing the etiological relationship between any of the Veteran's claimed disorders and his military service.  The examiner also noted that the Veteran's left elbow disorder was now asymptomatic and that the Veteran was more concerned about his left shoulder and damage to his left rib fractures, which he claimed occurred at the same time as his October 1970 accident.  Based on a review of the claims file, including the Veteran's service treatment records and June 2009 private treatment report, the examiner opined that the Veteran's olecranon bursitis shown during military service was "entirely resolved without clinical sequelae."  The examiner indicated that the Veteran had full range of motion of the left elbow.  The examiner found that there were no disabling features, significant limitations, or current functional impact with respect to the left elbow.  However, the examiner failed to provide an opinion as to whether the June 2009 diagnosis of left olecranon spur with mild degenerative joint disease at the ulnohumeral articulation was related to the Veteran's military service or to any incident therein.

In December 2009, the Veteran presented for a follow-up appointment with his private physician.  Dr. J. provided an impression of severe degenerative joint disease at the left shoulder acromioclavicular joint.  He was scheduled for a magnetic resonance arthrogram test.  At his subsequent appointment that same month, Dr. J. noted that Veteran presented for complaints of left shoulder pain.  It was also noted that the magnetic resonance arthrogram showed left supraspinatus tendonitis but no frank rotator cuff tear, severe degenerative joint disease at the left shoulder acromioclavicular joint, type II acromion but no evidence of a tear.  The Veteran was urged to consider some physical therapy and a cortisone injection to the left shoulder.

In his January 2010 substantive appeal to the Board, the Veteran stated that he fell off the top of the tank of a 5-ton multi-fuel truck while on active duty.  He indicated that he fell about 12 feet and hit very hard the side racks (a 2 or 3 foot metal railing around the bed of the truck) and the truck fender.  He attributed all of his claimed disorders to this inservice injury.  Specifically, he asserted that his left shoulder disorder resulted from the 12 foot fall and hitting the side railing and fender so hard that it jammed his arm into his left shoulder.  He asserted that his left side rib injury also occurred at the same time and resulted in several fractured ribs.  Lastly, he asserted that he also injured his low back when he fell and that he continues to experience low back pain and limited range of motion.

In February 2011, the Veteran presented for additional private treatment of his left shoulder pain.  After examining the Veteran, Dr. J. provided an impression of severe degenerative joint disease at the left shoulder acromioclavicular joint and moderate degenerative joint disease at the left shoulder glenohumeral joint with mild impingement.

In February 2012, the Veteran underwent a magnetic resonance imaging (MRI) test and in April 2012, a nuclear medicine limited bone scan of the Veteran's cervical spine was conducted.  The clinical history provided was "cervical spine pain with distant history of trauma in the 1970's.  Based on the results of these tests, the following impression was provided:  "Multiple foci of abnormal activity are identified along the cervical discs and the posterior elements in the cervical spine and in the upper thoracic spine most probably representing degenerative change.  No definite evidence of prior fracture is appreciated."
In April 2012, the Veteran continued his private treatment for complaints of cervical spine pain.  He was diagnosed with cervical spine pain, cervical disc degeneration and narrowing, and cervical facet joint arthropathy.

At his May 2015 hearing before the Board, the Veteran testified that all of his claimed disorders, to include his left elbow, left shoulder disorder, residuals of a left rib injury, low back disorder, and neck disorder, were related to his in-service fall from the top of a fuel tank of a truck.

Under these circumstances, the Veteran must be afforded appropriate examinations of his left elbow, left shoulder, left side rib, low back, and neck to determine the nature and etiology of any previously or currently diagnosed disorders found.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify all VA and non-VA medical care providers who have treated him during the course of this appeal, including any Department of Transportation physical examination records conducted pursuant to his post-service employment as a truck driver.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.   

Regardless of his response the RO must obtain any all pertinent VA treatment records since 2010, and all post-service Department of Transportation physical examinations of the Veteran.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must be given an opportunity to respond.  

2.  Thereafter the Veteran must be afforded appropriate examinations of his left elbow, left shoulder, left side rib, low back, and neck to determine whether any previously or currently diagnosed disorders are related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide medical opinions addressing the following:

(a)  Whether any currently or previously diagnosed left elbow disorder, to include left olecranon spur, with mild degenerative joint disease at the ulnohumeral articulation, is related to the Veteran's military service, to include his October 1970 fall from the top of a fuel tank of a truck resulting in his inservice treatment for effusion over the left elbow and traumatic olecranon bursitis. 

(b)  Whether any currently or previously diagnosed left shoulder disorder, to include degenerative joint disease at the left shoulder acromioclavicular joint, with impingement syndrome; left supraspinatus tendonitis; and degenerative joint disease at the left glenohumeral joint, with a type II acromion, as well as sclerotic changes at the greater tuberosity of the humerus, is related to the Veteran's military service, including his October 1970 fall from the top of a fuel tank of a truck.

(c)  Whether any currently or previously diagnosed rib disorder, to include "old healed left rib fractures at the anterolateral rib # 6 and 7" is related to the Veteran's military service, including his October 1970 fall from the top of a fuel tank of a truck.

(d)  Whether any currently or previously diagnosed low back disorder, to include "osteoarthritis affecting the spine and extremities" is related to the Veteran's military service, including his October 1970 fall from the top of a fuel tank of a truck. 

(e)  Whether any currently or previously diagnosed neck disorder, to include cervical spine pain, cervical disc degeneration, and cervical facet joint arthropathy, is related to the Veteran's military service, including the October 1970 fall from the top of a fuel tank of a truck. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the remaining claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


